DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because suitable descriptive legends are required as being necessary for understanding of figures 5A, 5B, 6, and 9.  With respect to figures 5A, and 5B, descriptive legends are required for all reference designators.  With respect to figure 6, descriptive legends are required for reference designators 620 and 650.  With respect to figure 9, descriptive legends are required for all reference designators except 900, 910, 912, and 930. See MPEP 608.02.V, 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 4 recites “each set of radix points is determined per tensor”.  The limitation “each set of radix points” lacks antecedent basis.  It is unclear whether this is each of the variable radix points or other.  Claim 5 inherits the same deficiency as claim 4 by reason of dependence.  
Claim 13 recites “using the first output tensor as an input to a second layer within the deep neural network with a set of radix points for the input to the second layer”.  It is unclear what limitation “with a set of radix points” modifies.  It is unclear whether the deep neural network is with a set of radix points, the second layer is with a set of radix points, the first output tensor is with a set of radix points or other.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-21, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180322607 A1 Mellempudi et al., (hereinafter “Mellempudi”).

Regarding claim 1, Mellempudi teaches the following:
obtaining a first input tensor for manipulation within a deep neural network, wherein the first input tensor includes fixed-point numerical representations, and wherein the first input tensor includes tensor metadata ([0188], [0192-0194] fig 9A, 9B input to convolutional layer, fig 10 x1, x2 input tensor, fig 14, data type includes fixed point, each tensor includes metadata); 

determining a first weighting tensor for the first input tensor applied to the first layer, wherein the first weighting tensor includes tensor metadata ([0238], figure 21C for weight tensor, [0232],[0222-0228], fig 19A,B precision heuristics 1929 applies scaling metadata); 
calculating a first output tensor from the first layer within the deep neural network based on the first input tensor and the first weighting tensor, wherein the first output tensor has fixed-point values with a second set of variable radix points, wherein the second set of variable radix points is associated with the fixed-point values of the first output tensor, and wherein the first output tensor includes tensor metadata (fig 20, 2004, [0224--0230], Fig 9B Convolutional stage calculations 916, [0161-0162], fig 19A 1932 output metadata); and 
propagating the first output tensor within the deep neural network (figure 9B output from 914 to 922, [0162-0165]).


wherein the tensor metadata is determined for each tensor (Fig 21A, [0232-0234]).

Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis, Mellempudi teaches the following:
wherein the tensor metadata for each tensor includes tensor dimension, tensor element count, tensor radix points, tensor element precision, tensor element range, or tensor element classification ([0188]).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein each set of radix points is determined per tensor (Fig 21A, [0232-0235], each tensor block has a separate scaling factor).

Regarding claim 5, in addition to the teachings addressed in the claim 4 analysis, Mellempudi teaches the following:
wherein each set of variable radix points determined per tensor is also determined per tensor dimension (Fig 21B, [0235-0237]).

Regarding claim 6, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:


Regarding claim 9, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein the first input tensor comprises deep neural network user training data (fig 11 input is training dataset tensor during training, [0140-0142]).

Regarding claim 10, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein the first weighting tensor has fixed- point values with a third set of variable radix points, wherein the third set of variable radix points is associated with the fixed-point values of the first weighting tensor (Fig 21C, [0238] scaling factor for dynamic precision sets variable radix points).

Regarding claim 11, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein the second set of variable radix points is a function of a preceding set of variable radix points associated with fixed-point values of a previous output tensor ([0211]).

Regarding claim 12, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:


Regarding claim 13, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein the propagating includes using the first output tensor as an input to a second layer within the deep neural network with a set of radix points for the input to the second layer (Figure 9B, Next layer 922, tensor input has radix points).

Regarding claim 14, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:  
using the second set of variable radix points to determine variable radix points for a next operation by the first layer ([0211] discloses the layer being a subsequent layer, Fig 10 1005, [0166] discloses a subsequent layer including the first layer).

Regarding claim 15, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
training the deep neural network, based on the obtaining, the applying, the determining, and the calculating (fig 11, [0152-0153] embodiments as mapped included training and deployment of neural networks, last line of [0153], [0188], 

Regarding claim 16, in addition to the teachings addressed in the claim 15 analysis, Mellempudi teaches the following:
wherein the training includes forward propagation of activations ([0138-0141], [0155]).

Regarding claim 17, in addition to the teachings addressed in the claim 16 analysis, Mellempudi teaches the following:
wherein the training includes backward propagation of error ([0140]).

Regarding claim 18, in addition to the teachings addressed in the claim 17 analysis, Mellempudi teaches the following:
adjusting the first weighting tensor based on the forward propagation and the backward propagation ([0138-0141], [0155]).

Regarding claim 19, in addition to the teachings addressed in the claim 1 analysis, Mellempudi teaches the following:
wherein the deep neural network is realized using a reconfigurable fabric (Fig 2A, [0054]).


wherein the reconfigurable fabric comprises processing elements, switching elements or memory elements (Fig 2A, [0052-0063]).

Regarding claim 21, in addition to the teachings addressed in the claim 19 analysis, Mellempudi teaches the following:
wherein the elements are controlled by rotating circular buffers ([0054], [0058], [0059], [0266], ring buffer for rotating circular buffer).

Claim 23 is directed to a computer readable medium comprising code which causes one or more processors to perform the steps recited in claim 1.  All steps recited in claim 1 are contained within the steps recited in claim 23.  The claim 1 analysis applies equally to claim 23.    Mellempudi further teaches a computer readable medium to perform the disclosed steps ([0323]).

Claim 24 is directed to a computer readable medium comprising code which causes one or more processors to perform the steps recited in claim 1.  All steps recited in claim 1 are contained within the steps recited in claim 23.  The claim 1 analysis applies equally to claim 23.    Mellempudi further teaches a computer readable medium to perform the disclosed steps ([0323]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180189642 A1 Boesch et al., (hereinafter “Boesch”) discloses a configurable convolutional neural network accelerator framework (abstract).  Boesch further discloses DMA engines to support various data formats to include fixed point, multi-dimensional data, using metadata that supports fixed point analysis, and performs optimal fixed point precision assignments by layer ([0071], [0247], [0311], fig 3, fig 6A, 6B, fig 7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/EMILY E LAROCQUE/Examiner, Art Unit 2182